Gantt, J.
One of these cases was brought into the district court on appeal, and the other by petition in error from a decision of the board of county commissioners of Washington county, and both involving the same subject matter, they will be considered together in this opinion.
In the appeal case it is complained that on the 16th day of May, 1812, the county commissioners, by their order of that date, increased the assessed valuation of plaintiff’s railroad from $6,000 to $12,000 per mile; and the plaintiff, by petition, asked the board to reverse that order, and to levy the tax on said road at the valuation of $6,000 per mile, the amount assessed by the auditor of state. The board dismissed the complaint, and from that decision the plaintiff appealed to the district court.
It appears from the record that a motion was made to dismiss the appeal, but it does not appear that anything was done upon that motion, for the record shows that without any disposition of it, or any pleadings in the district court, a jury was waived, the case was tried to the court upon the proofs offered, and that the court found “as matter of conclusions of law: First. That the board had no authority to entertain or determine the petition of plaintiffs, etc.; Second. That the district court had no jurisdiction of the cause,” and therefore rendered judgment of dismissal for want of jurisdiction. Will an appeal lie to the distinct court? Is it the proper remedy? Chapter IX, Revised Statutes of 1866, provides for a “ Board of County Commissioners,” and very clearly and fully defines their powers and duties, and fixes the times when their regular sessions shall be held. The powers conferred, and duties enjoined, are distinctly stated in this chapter; and in the exercise of these powers, the board acts judicially. Section *32 provides “ that from all decisions of the board of commis*39sioners, upon matters properly cognizable before them, there shall be allowed an appeal to the district court, by any person aggrieved.” This right of appeal is only from the decisions of the “ board of commisioners.” The act of February 15, 1869, Laws of 1869, 179, General Statutes, 896, provides for a “board of equalization for the county,” and that the county commissioners of each county shall constitute such board. This’“board of equalization ” is a new one, created for a distinct object and purpose, different in name from that of a “ board of county commissioners,” and from the decisions of this new board there is no statutory provision for an appeal to the district court. Ilence, there is no remedy by appeal from its decisions.
If .the statute is defective in this respect, it is not the province of the court, by construction, to inject new provisions into it, for it is alone the province of the legislature to alter or amend statutory enactments.
It seems clear that the board of county commissioners and the board of equalization are two distinct offices — the former created by the act of 1866, apd the latter by the act of 1869. By legislative enactment the functions of clerk of the district court and register of deeds are conferred on the county clerk, yet no one will pretend to interpret such legislation as merging the three distinct offices into one, neither does the act conferring on the county commissioners the functions of a board of equalization, merge the two. offices into one. Hence, the two boards being separate tribunals, it is clear that the right of appeal from the decisions of one board being allowed by statute, does not necessarily imply the right of appeal from the decisions of the other board, but rather, that the express allowance of appeal in the one case, implies its exclusion in the other.
Again, the appeal allowed from the decisions of the board of commissioners, is allowed only upon “ matters *40properly cognizable before them.” The relief sought by the plaintiff was the reversal of the order made by the board on the 16th day of May. The board of county commissioners as such board had no authority to act in the matter, and therefore there was no “ matter properly cognizable before them.” The board of equalization had no authority to act in the matter at the time, and under the circumstances, as will hereafter be shown, and therefore its proceedings in the matter, on the 16th day of May, are simply void. It may be further stated that no grant of power is given to this board to review and reverse, or modify its decisions, and henee from the want of such statutory authority, it seems clear that when the board have once acted and made its final order in such matters, its power is exhausted. It exercises powers expressly granted. Therefore, in any aspect of the case, and under well established rules of construction of such statutes, there was no matter properly before the board — there was no subject-matter before it, over which it had jurisdiction, and hence the court below properly dismissed the appeal, and its judgment must be
Affirmed.
The second case was brought into the district court upon petition in error. It appears from the record that the board met on the 18th day of April, and by adjournment again met on the 16th day of May, and at. this last meeting, without notice to the plaintiff, “ ordered that the assessment of the Sioux' City and Pacific Railroad be raised to $12,000 per mile.” The district court “ sustained and affirmed this proceeding ” of the board, and rendered judgment in favor of the defendant for costs. The power, to correct errors and grievances in respect to the assessment of taxable property, is vested exclusively in the board of equalization, and the nature and character of the functions of this board show clearly that it acts *41judicially. Now the first inquiry is: Can the decisions of this board be reviewed in the district court upon petition in error?' Section five hundred and eighty of the code provides that a “final order made by any tribunal, board, or officer exercising judicial functions, and inferior in jurisdiction to the district court, may be reversed, vacated, or modified by the district court.” General Statutes, 628. But is the decision of the board, raising the assessed valuation of the plaintiff’s road to $12,000 per mile, a final order? I think it is. It fixes the assessed valuation of the road per mile, and in determining the rate of taxation, in making the levy and in collecting the tax, this order cannot be reviewed, altered, or modified. In all these proceedings this decision is conclusive, and therefore, in respect to the rights' and interests of the plaintiffs, it is an absolute determination of the subject-matter, so far as the functions of the board are concerned. Hence the conclusion is irresistible, that the proceeding is a “final order.” And it being the final order of a board, inferior in jurisdiction to the district court, the petition in error is a proper remedy, and is clearly allowed by the statute.
The next inquiry is in respect to the powers of the board of equalization, and this substantially includes all the errors assigned in the plaintiff’s petition.
In the discussion of these powers, it will relieve the case of much difficulty to first obtain a clear perception of the rule of construction of statutes relating to municipal officers.
It was insisted on the argument that the law presumes all officers have done their duty; this is true, in some respects, but when the acts of officers who exercise judicial-functions of limited jurisdiction are questioned, the rule is well settled that they must not only show they acted within the authority granted, but it must also appear of record that they had jurisdiction. Frees v. Ford, 6 *42New York, 176. Yates v. Lansing, 9 John., 437. Reynolds v. Stansburg, 20 Ohio, 353. Wheeler v. Raymond, 8 Cowen, 314. Bloom v. Burdick, 1 Hill, 180.
Again, the grant of powers to such officers must be strictly construed, because when acting under special authority they must act strictly on the conditions under which the authority is given. They can only exercise such powers as are especially granted, or as are incidentally necessary for the purpose of carrying into effect such powers; and when the law prescribes the mode which they must pursue, in the exercise of these powers, it excludes all other modes of procedure. 2 Kent's Com., 298. Treadwell v. Commissioners, 11 Ohio State, 183. Commissioners v. Cox, 6 Ind., 403. Hoover v. Hoover, 5 Blackford, 182. White v. Conover, 5 Id., 462. Murphy v. Napa. Co., 20 Cal., 497. Church v. Hubbart, 2 Cranch, 167. Bank of Augusta v. Earle, 13 Peters, 587. Thomson v. Lee County, 3 Wallace, 327.
The statute provides that the board of equalization shall hold a session of at least three days, at the county seat, commencing on the third Monday of April in each year, at which time persons feeling aggrieved by anything in the assessment roll, may apply to the board for correction of any supposed error in the listing or valuation of his property. The time of meeting is definitely fixed by statute, and it seems clear that it was the intention of the law giver, that this time fixed by statute should operate as notice to all persons who might feel aggrieved. Therefore, this provision of the statute cannot be regarded as directory merely, or simply as a matter of form, but as a matter of substance.
In the case at bar, the board, regardless of the time fixed by the statute, met on the 16th day of May, and then made their order re-assessing plaintiff’s road. But it is said the board met under adjournment on the 18th day of April. This fact will not help the case, as there is no *43statutory provision authorizing an adjournment over several weeks. Such power is not delegated to the board; but suppose the statute should be so construed as to allow .such adjournment, then the board might again adjourn for several weeks, and double the assessed valuation of some other person’s, property, and so on ad, infiniimm. Such construction would vest the board with absolute power to tax the property of the citizen as it might choose, and this too without notice. This cannot be the law; it is opposed to the letter and spirit of the statute; it would establish a precedent too dangerous to be tolerated, and the legislature never intended to grant to the board powers so dangerous and so liable to abuse. The board can exercise no such power.
Rut again, as already stated, the action of the board on the 16th day of May was had without notice to the plaintiffs. Will it be supposed that the board can indefinitely increase 'the assessed valuation of the property of the tax payer, at any time, without notice to him? Certainly it cannot; and however full and complete might be the jurisdiction of the board over the subject-matter, yet the party interested has, according to the plainest principles of justice, a clear right to a hearing and to a day in' court, and any other view stands opposed to reason, justice, and sound policy, and to all those general principles which, in all cases, allow a party to be heard before his rights of property can be affected by any tribunal. This is the universal law of the land, and must be. strictly complied with in the issuance and service of summons, in order to enable the court to render a valid judgment.
Surely then the doubling of the assessed valuation of a person’s property does as vitally affect his rights and interests as the rendition of a judgment against him. Hence, it is clear that the board can have no jurisdiction, without notice to the person whose rights and interests *44are to be affected by its decision. This is tbe only safe rule; any other might lead to great injustice.
The judgment of the district court must be reversed, and the proceedings and decisions of the county commissioners had on the 16th day of May, are hereby reversed, vacated, and set aside.
Judgment in the appeal case affirmed. Judgment im the ease brought to district court bypetition im error, reversed, and proceedings of county commissioners vacated and set aside.